Citation Nr: 1750450	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-05 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a higher rating for posttraumatic stress disorder (PTSD), currently evaluated 50 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1969 and from February 1971 to February 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Historically, in a May 1998 rating decision, the RO granted service connection for PTSD and assigned an initial rating of 10 percent, effective December 20, 1996.  The Veteran did not timely appeal this rating decision.  In November 1999, he filed a claim for increase.  In an April 2010 rating decision, the RO assigned a 30 percent disability rating for PTSD, effective November 22, 1999.  The Veteran did not timely appeal this rating decision.  Then, in March 2011 he filed a new claim for increase.  In a July 2011 rating decision, the RO assigned a 50 percent disability rating for PTSD, effective March 25, 2011.  The Veteran timely appealed this rating decision.

As for the TDIU claim, the RO initially adjudicated this claim in a December 2013 Statement of the Case.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the appeal period, the evidence is approximately evenly balanced as to whether the level of impairment caused by the symptoms of the Veteran's PTSD most nearly approximated occupational and social impairment with deficiencies in most areas.

2. Throughout the appeal period, the preponderance of the evidence reflects that the symptoms and overall level of impairment caused by the Veteran's PTSD did not more nearly approximate total occupational and social impairment.



CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3., 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007).  As noted above, the Veteran is currently in receipt of a 50 percent rating for his PTSD.

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, certain mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.

The Veteran's PTSD is currently evaluated as 50 percent disabling, effective March 25, 2011, under 38 C.F.R. § 4.130, Diagnostic Code 9411, the general rating formula for mental disorders.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.
 
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.
 
A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran was afforded a VA examination in June 2011.  Symptoms of constant, severe avoidance, withdrawal, re-experiencing dreams, depression, and moderate insomnia were found.  The Veteran reported positive relationships with family members and having a few friends.  On mental status examination, he had a depressed mood and suicidal thoughts, but no delusions, hallucinations, or homicidal thoughts.  He maintained minimal personal hygiene and was alert and oriented in all spheres.  He reported constant memory problems, anxiety, and severe panic attacks, but no obsessive or ritualist behavior.  Daily impaired impulse control was noted.  He reported daily yelling at his family members.  The examiner noted that the Veteran was physically and verbally aggressive with his family and does not leave the house most days.  The Veteran also had moderate to severe sleep impairment and hypersomnia.  As for functional impact, the Veteran reported that he had been retired for many years attributed to his diabetes disability.  He also reported having constant difficulty with attention and concentration that caused him to work slower to avoid errors.  The examiner noted that depression and anxiety lead to irritability and isolation reduces his social sphere.  

In December 2012 the Veteran was afforded another VA examination.  He reported spending time with his family, to include his grandchildren during the holidays, but that he does not belong to any social organizations or have any friends.  He reported conflict with his neighbors and the police attributed to his dogs barking.   A finding of occupational and social impairment with reduced reliability and productivity was noted.  The examination report found symptoms of social isolation, efforts to avoid activities, feeling of detachment, irritability or outbursts of anger, and difficulty with concentration.  Additional symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances were found.  On mental status examination, the Veteran complained of memory problems.   He was alert and oriented in all spheres with good attention and concentration.  His mood was depressed.  Insight and judgment were good and thought process was intact.  He denied suicidal and homicidal ideations.  Additional symptoms of increased depression, nightmares, and social isolation were found attributed to medication changes.  As for functional impact, the examiner opined that the Veteran had moderate limitations in the work setting pertaining to the ability to maintain attention and concentration, interact appropriately with the general public, complete a normal work schedule without interruptions, perform activities within a regular schedule, and the ability to carry out detailed instructions.

In February 2014, the Veteran reported symptoms of reduced reliability and productivity.  He also reported difficulties with attention, concentration, anxiety, outbursts of anger, impaired impulse control, irritability, flashbacks, and isolation. 

The Veteran was afforded another VA examination in August 2014.  A review of the claims file and diagnoses of PTSD and alcohol use disorder, were noted.  The examiner indicated that the Veteran had been abstinent from alcohol for over 20 years, thus any current symptoms were attributed to PTSD.  A finding of occupational and social impairment with reduced reliability and productivity was noted.  The Veteran reported living and having a relationship with his family.  He also reported being unemployed since retiring in 2008.  He stated that he retired because his medication caused symptoms of dizziness and tiredness.  The examination report found that the Veteran had recurrent distressing dreams, sleep disturbance, avoidance and irritable behavior, persistent and distorted cognitions and emotional state, and problems with concentration.  Symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty of establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances were noted.  On mental status examination, grooming and hygiene were normal, behavior was attentive and cooperative, speech was regular, mood depressed, affect was congruent and appropriate with coherent thought process.  He denied suicidal ideation and hallucinations.  Insight was fair and judgement was good.  As for functional impact, the examiner listed the types of limitations (no, mild, moderate), but did not provide an opinion. 

November 2014 and May 2015 VA treatment records document the Veteran's reports of family conflicts causing an increase in depression and stress.  June 2015 VA treatment records document complaints of excessive tiredness, irritability, and somatic complaints of pain affecting his mood.  

Throughout the appeal period, treatment records and examination reports contain evidence of symptoms and overall impairment that correspond to both a 50 and a 70 percent rating.  The competent, credible evidence of record shows that the Veteran is shown to experience occupational and social impairment with deficiencies in most areas, including social relationships and mood, due to symptoms such as near continuous depression and impaired impulse control.  He has exhibited symptoms of impairment of memory; disturbance of motivation and mood; near-continuous depression affecting the ability to function appropriately and effectively; irritability; difficulty in adapting to stressful circumstances; suicidal thoughts; and difficulty in establishing and maintaining effective social relationships.  The evidence is thus approximately evenly balanced as to whether the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, and the resulting impairment of social and occupational functioning, more nearly approximates the criteria for a 70 percent disability evaluation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to an initial rating of 70 percent for PTSD for the entirety of the appeal period is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

A higher, 100 percent rating is not, however, warranted, during any portion of the appeal period because his symptoms and overall impairment do not more nearly approximate the criteria for a 100 percent rating and are not evenly balanced between the 70 and 100 percent criteria.  The Veteran had few if any of the symptoms listed in the criteria for a 100 percent rating.  Throughout the appeal period, mental status examinations were generally normal.  See June 2011, December 2012, and August 2014 VA Examination Reports.  He was alert and oriented in all spheres and had normal speech.  There was no evidence of intermittent inability to perform activities of daily living, gross impairment in thought processes, delusions or hallucinations, inappropriate behavior or persistent danger of hurting self or others.  Although on June 2011 and December 2012 VA examinations he complained of memory problems, at a subsequent August 2014 VA examination there were no complaints of memory problems and insight and judgment were normal.  While the VA examiner's characterization is not binding on the Board, it is consistent with the evidence of record.  VA treatment records document near continuous depression and impaired impulse control, but no grossly inappropriate behavior.  Moreover, the Veteran indicated he had a good relationship with his family, thus reflecting that the overall level of impairment did not more nearly approximate total social impairment.  Thus, the symptoms and overall impairment caused by PTSD did not more nearly approximate the total occupational and social impairment listed in the criteria for a 100 percent rating and the evidence was not evenly balanced on this question.  A rating higher than 70 percent is therefore not warranted for PTSD and the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In addition, the above evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal. The assignment of staged ratings is therefore unnecessary. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As indicated by the cases cited above, the criteria include both the symptoms listed as well as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  All of the symptoms of his PTSD are thus contemplated by the applicable criteria, and consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.   

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

ORDER

Entitlement to a rating of 70 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

REMAND

As to the issue of entitlement to a TDIU, the Veteran retired from a government supply position and private forklift operator position since 2008.   He has not been employed since retirement and states that medication side-effects, to include dizziness and sleepiness, caused him to retire.  He also claims that his difficulty with concentration caused him to work slower to avoid simple errors.  

Pursuant to the above decision, the Veteran has one service-connected disability, PTSD, rated at 70 percent disabling.  Thus, as he meets the percentage requirement, he is eligible for consideration of a scheduler TDIU.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

As the AOJ has not developed the TDIU issue, to include providing the Veteran with a formal TDIU application form (VA Form 21-8940), a remand is warranted.

Accordingly, the claim remaining on appeal is REMANDED for the following action:

 1.  Develop and readjudicate the issue of entitlement to a TDIU, to include providing the Veteran with the formal TDIU application form (VA Form 21-8940).

2.	After undertaking any other development deemed appropriate, readjudicate the claim remaining on appeal.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


